Memorandum: Subdivision 3 of section 135 of the Election Law prescribes the particular form of statement of a witness to the signatures on a designating petition to be appended at the bottom of each sheet of the petition. The subscribing witness De Hart incorrectly listed her election district on three sheets of the petition of the respondent Allis and the subscribing witness Bradley incorrectly listed his election district on two sheets. The 121 signatures upon the sheets where such incorrect designations were made may not be counted. This section must be strictly complied with and any deviation therefrom is sufficient to invalidate the entire sheet of signatures. (See Matter of Crosbie v. Cohen, 281 N. Y. 329; Matter of Boyarsky v. Cohen 289 N. Y. 630; Matter of Hall v. Heffernan, 295 N. Y. 599; Matter of Young [Orange], 296 N. Y. 684.) Deducting the 121 invalid signatures on the petition from the 561 found by the Board of Elections to be valid reduces the total number of valid signatures below the 500 required by law and invalidates the petition. (Appeal from order of Erie Trial Term holding the designating petitions valid.) Present — Williams, P. J., Bastow, Henry, Del Veeehio and Marsh, JJ.